In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-17-00387-CR


  ADONIS DEMETRI TISDELL A/K/A ADORNIS DEMETRI TISDELL, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 371st District Court
                                  Tarrant County, Texas
              Trial Court No. 1475743D, Honorable Mollee Westfall, Presiding

                                  November 30, 2017

                                        ORDER
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Pending before the Court is the motion of appellant Adonis Demetri Tisdell, a/k/a

Adornis Demetri Tisdell, requesting access to the sealed presentence investigation

report, sealed by the trial court on September 19, 2017, for the purposes of this appeal.

The sealed presentence investigation report was included in the reporter’s record and

filed under seal with this Court on November 20, 2017. We grant the motion.1




      1 This appeal was transferred from the Second Court of Appeals to our Court, under
an order of the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001 (West
2013); TEX. R. APP. P. 41.3 (precedent of transferor court).
         Accordingly, we order the sealed presentence investigation report to be made

available to the attorneys of record for the purpose of preparing briefs and motions in this

appeal. The Clerk of this Court shall make the sealed report available through the

Attorney Portal (https://attorneyportal.txcourts.gov) in a format that is accessible only to

the attorneys of record. Appellate counsel may review the contents of the sealed report,

but may not print or copy the report. The parties and their counsel are ordered not to

disclose or disseminate any information contained in the sealed report to any other person

or entity. Should the parties address any arguments related to evidence contained in the

sealed report, the parties are ordered to note on the cover page of their respective briefs

the following: “BRIEF CONTAINS SEALED MATERIALS.”                The Clerk shall remove

access to the sealed report from the Attorney Portal after submission of the appeal to the

Court.


         It is so ordered.


                                                        Per Curiam


Do not publish.




                                             2